Order entered January 28, 2019




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-18-01033-CV

          HENRY SANCHEZ D/B/A H SANCHEZ CONSTRUCTION, Appellant

                                                V.

                          ALBERRAMAN L. CASTILLO, Appellee

                       On Appeal from the County Court at Law No. 2
                                   Dallas County, Texas
                           Trial Court Cause No. CC-15-03266-B

                                            ORDER
       Before the Court is court reporter Robin N. Washington’s January 23, 2019 request for

extension of time to file a supplemental reporter’s record that was due January 19, 2019.

Although Ms. Washington thought the record could be filed by January 24, 2019, the record has

not yet been filed.

       We GRANT the extension request and ORDER the supplemental reporter’s record be

filed no later than February 4, 2019. We further ORDER appellant’s brief be filed within thirty

days of the filing of the supplemental reporter’s record.



                                                       /s/   ERIN A. NOWELL
                                                             JUSTICE